Pee Oueiam.
The appeal in this case is by the defendant from a judgment rendered against it in the First District Court of Newark.
The action was by the plaintiffs, certified public accountants, for services rendered to the defendant in the preparation of federal tax returns. The defendant admitted the services but contended that at least a portion of them were rendered in pursuance of a written contract which provided that for such portion there should be no charge. The difficulty here is that the alleged contract does not appear to have been offered in evidence, nor is it contained in the state of the case. There is nothing, therefore, before us that would justify a reversal and the judgment is affirmed, with costs.